Citation Nr: 0112083	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, L. M., M. L., E. M., and G. M.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied the benefit sought on 
appeal. 

REMAND

The veteran claims entitlement to service connection for 
hearing loss.  In particular, the veteran contends that 
exposure to noise during heavy artillery training caused his 
hearing loss.  

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This law also eliminated the concept of a well-
grounded claim.  This legislation is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded a Travel Board hearing before the 
undersigned Board member in February 2001.  At the hearing, 
the veteran testified that he was not provided with any ear 
protection during field artillery basic training.  Members of 
the veteran's family testified that they noticed that the 
veteran spoke louder and did not hear well following service, 
and that he did not experience noise exposure outside his 
service.  Additionally, the veteran related that his hearing 
was tested during an employment physical for Southern 
Railroad in 1953 or 1954, and that he sought medical 
treatment for his hearing loss in 1971.  The veteran reported 
that his physician noted a high frequency hearing loss at 
that time, but that he has been unable to obtain those 
medical records.

A review of the medical evidence discloses that the veteran's 
service medical records are not currently of record, despite 
attempts by the RO to obtain those records.  Nevertheless, 
there are several records from James A. Carter, M.D. 
associated with the veteran's claims file.  In particular, a 
report from Dr. Carter, dated January 2000, shows that the 
veteran was diagnosed with bilateral sensorineural hearing 
loss.  According to this report, and a treatment record from 
Dr. Carter, dated June 1996, the veteran reported a history 
of noise exposure while serving in the military.  The January 
2000 report concludes that the veteran's bilateral 
sensorineural hearing loss is compatible with noise exposure.
  
Nevertheless, the medical evidence is unclear as to whether 
the veteran satisfies the requirements of 38 C.F.R. § 3.385 
for disability due to impaired hearing loss.  In order for 
the veteran to satisfy the requirements of § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . . .").

In addition, the Board notes that the veteran has not been 
afforded a VA examination, and that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  In both the rating decision on appeal and the 
Statement of the Case, the RO denied the veteran's claims of 
hearing loss on the basis of the veteran's failure to present 
a well-grounded claim.  However, as stated earlier, this 
standard is no longer applicable under the Veterans Claims 
Assistance Act of 2000, and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Specifically, the 
Board concludes that the veteran should, at a minimum, be 
afforded an examination to determine whether the veteran 
suffers from hearing loss as a result of noise exposure 
during service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for his 
hearing loss.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file. 

3.  With any necessary authorization, the 
RO should attempt to obtain and associate 
with the claims file any records of 
physical examinations for employment 
identified by the veteran, particularly 
records pertaining to the veteran from 
Southern Railroad (a.k.a., Norfolk 
Southern Railroad).

4.  The veteran should be afforded an 
examination to determine the nature, 
severity, and etiology of any hearing 
loss.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the veteran currently has hearing 
loss recognizable for VA purposes 
pursuant to the provisions of 38 C.F.R. 
§ 3.385, and if so, whether it is at 
least as likely as not that the veteran's 
hearing loss is related to acoustic 
trauma the veteran reports he was exposed 
to during service.  Since it is important 
"that each disability be reviewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable 

at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




